                       Case 5:21-mj-00483-SM Document 1 Filed 08/16/21 Page 1 of 8

    AO 106 (Rev. 04/10) Application for a Search Warrant (USAO CDCA Rev. 0112013)



                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                            Western District of Oklahoma

                  In the Matter of the Search of                            )
            (Briefly describe the property to be searched                   )
             or identify the person by name and address)
                                                                            )        Case No. M-21-   483-SM
    Premises known as 1120 Hazelwood Dr., Midwest City,
                                                                            )
     Oklahoma 73110, the surrounding curtilage, and any
                                                                            )
          vehicles, garages, and outbuildings thereon
                                                                            )

                                               APPLICATION          FOR A SEARCH        WARRANT

            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
    property to be searched and give its location):
            See Attachment      A

    located in the             Western                District of             O_k_la_h_o_m_a       , there is now concealed (identify the
    person or describe the property to be seized):
            ELIJAH DEWAYNE          HICKS


              The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                     o evidence     of a crime;
                     o contraband,     fruits of crime, or other items illegally possessed;
                     o property     designed for use, intended for use, or used in committing a crime;
                     ~ a person to be arrested or a person who is unlawfully restrained.

              The search is related to a violation of:
                 Code Section                                                        Offense Description
            18 U.S.C. § 1111(a), 1151, 1153                                          Murder in Indian Country



              The application is based on these facts:
            See attached Affidavit


              ~ Continued on the attached sheet.
              o    Delayed notice of __     days (give exact ending date if more than 30 days:                             ) is requested
                   under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                      hL.,.,""""""
                                                                                           Joseph Keyes, FBI Special Agent
                                                                                                 Printed name and title

    Sworn to before me and signed in my presence.


    Date:         August 16, 2021
                                                                                                   Judge's signature

    City and state:     Oklahoma City, Oklahoma                                        Suzanne Mitchell, U.S. Magistrate    Judge
                                                                                                Printed name and title

AUSA: Bow Bottomly
       Case 5:21-mj-00483-SM Document 1 Filed 08/16/21 Page 2 of 8




                  WESTERN DISTRICT OF OKLAHOMA
                    OKLAHOMA CITY, OKLAHOMA


STATE OF OKLAHOMA               )
                                )
COUNTY OF OKLAHOMA )

                                    AFFIDAVIT

      1.    I, Joseph Keyes, a Special Agent for the FBI, being duly sworn, hereby

depose and state as follows:

      2.    I have been employed as a Special Agent with the Federal Bureau of

Investigation (FBI) since June 2012. I am currently assigned to the Oklahoma

City Division, where I have been involved in a wide variety of investigative

matters, including investigations targeting large criminal enterprises, fugitive

matters, violent crime, and other federal violations. During the course of these

investigations, I have been the affiant in multiple Title III wire intercept

affidavits, participated   in several Title III investigations, coordinated the

execution of search and arrest warrants,        conducted physical surveillance,

analyzed phone records, and activities explained in 18, United States Code,

Section 1151 and as it pertains to the Major Crimes Act (MCA).

      3.    I have probable cause to believe that ELIJAH DEWAYNE HICKS,

who is wanted for violations of 18 U.S.C. § 1111(a), 1151, and 1153, Murder in

Indian Country, is located within a residence located at the address 1120

Hazelwood Dr, Midwest City OK, 73110. I submit this application and affidavit in
        Case 5:21-mj-00483-SM Document 1 Filed 08/16/21 Page 3 of 8




support of a search warrant authorizing a search of the above residence to locate

and arrest HICKS for the foregoing criminal violations further described herein. I

request authority to search the entire residence, including the surrounding

curtilage, and any vehicles, garages, and outbuildings1 thereon and seize HICKS

if he is found.

                         PURPOSE OF AFFIDAVIT

      4.     The information contained in this Affidavit is submitted for the

limited purpose of establishing probable cause to secure a search warrant for

1120 Hazelwood Dr, Midwest City, OK 73110. (Subject Residence),                 as

described further in Attachment      A (physical description), for the arrest of

ELIJAH DEWAYNE HICKS who was recently complained in the Eastern

District of Oklahoma resulting in a Warrant for his arrest. Since this Mfidavit

is being submitted for the limited purpose of securing a search warrant, I have

not included each and every fact known to me concerning this investigation.         I

have set forth only the facts that I believe are necessary to establish probable

cause for the requested warrant.




1      It is unknown if there are outbuilding behind the property as tree foliage
obscures some of the satellite imagery. Furthermore, satellite imagery is to an
extent dated and may not show outbuilding or temporary structures in the back of
the property.


                                        2
       Case 5:21-mj-00483-SM Document 1 Filed 08/16/21 Page 4 of 8




                            PROBABLE        CAUSE

      5.    On August 9, 2021, the Eastern District of Oklahoma issued an

Arrest Warrant for HICKS for the crime of Murder following his involvement

in a shooting homicide on August 7, 2021. Following further investigation by

FBI Special Agents, Task Force Officers and Oklahoma State and Tribal Police

Officers, HICKS' mother JUDITH HICKS spoke with the Okfuskee County

Sheriff at her residence and disclosed that HICKS was picked up from her

residence Sunday night after the shooting by TJ WRIGHT in a Silver SUV.

State and Tribal partners relayed that TERREL WRIGHT JR might live with

his mother NANCY SEVERS at 1120 Hazelwood Dr in Midwest City. Database

checks2 corroborated the information sufficiently such that law enforcement

elected to perform surveillance at the Subject Residence to see if HICKS was

present.   A current DMV provided driver's license photograph of HICKS is

herein attached.




2      DMV records as well as open records searches list the Subject Residence as
the residence for Nancy Severs. County assessor records show the residence as
being owned by HBK Properties LLC. It is unknown if this is a rental property for
Severs, or if she has some tie to HBK Properties LLC.


                                        3
       Case 5:21-mj-00483-SM Document 1 Filed 08/16/21 Page 5 of 8




      6.     Based on the preceding information from JUDITH HICKS, on

August 16, 2021, surveillance units were watching the Subject Residence,

and witnessed a person matching the physical description of HICKS leave and

re-enter the Subject Residence (see photograph at the end of this paragraph

ofperson believed to be HICKS after he left the Subject Residence on August

16, 2021). As of 4:45 p.m., surveillance units have confirmed that the person

matching the physical description of HICKS returned and was at the Subject

Residence.    This person believed to be HICKS drove a blue Toyota Camry

with Oklahoma Tag LAP-6I83 to go to and from the residence on August 16,



3      Oklahoma Tag LAP-618 comes back to a 2003 Toyota Camry, blue in color,
registered to Nancy Stevens at 1120 Hazelwood Drive, Midwest City, Oklahoma
73110. It is unknown who "Nancy Stevens is, however, the DL# used by Nancy


                                       4
       Case 5:21-mj-00483-SM Document 1 Filed 08/16/21 Page 6 of 8




2020. In addition to HICKS, a second black male that appeared to be in his

20s, a black female also appearing to be in her 20s, and two children came and

went from the residence during surveillance.        A surveillance camera was

subsequently placed that capture a view of the front of the residence so that

law enforcement can continue to monitor HICKS' activity.




Stevens for the registration is the same DL# used by Nancy Severs suggesting they
are possibly the same person.

                                        5
         Case 5:21-mj-00483-SM Document 1 Filed 08/16/21 Page 7 of 8




                                   CONCLUSION

     7.      Mfiant respectfully   submit that there is probable cause to believe

that HICKS, is located at or within 1120 Hazelwood Dr, Midwest City OK,

73110.    HICKS is considered armed and dangerous, and at least one associate

has expressed a belief that HICKS will not cooperate with law enforcement

when an arrest    is attempted.      Therefore,   your affiant   requests   a search

warrant of the SUBJECT RESIDENCE for the purposes of securing HICKS in

the event he refuses to comply with law enforcement and leave the residence.

     FURTHER, YOUR AFFIANT SAYETH NOT.




                                    JosepKe;es
                                    FEDERAL BUREAU OF INVESTIGATION


Sworn to and subscribed before me this 16th day of August, 2021.




                                    Suzanne Mitchell
                                    U.S. MAGISTRATE JUDGE




                                         6
       Case 5:21-mj-00483-SM Document 1 Filed 08/16/21 Page 8 of 8




                                 Attachment A

                       ADDRESS TO BE SEARCHED
            1120 Hazelwood Drive, Midwest City, Oklahoma 73110




1120 Hazelwood Drive, Midwest City, Oklahoma 73110, is a single-family,
single-story residence constructed with light vinyl siding over brick. The
residence has a composition roof with an overhang on the front porch. There is
an attached single-car garage on the right side as you face the front of the house.
The front porch is slightly raised with no railing and the front door is to the left
on the front steps. The front door faces north, with a glass storm door covering
it. This residence is on the southwest corner of Hazelwood and Woodside Drive.
The request in this Mfidavit includes a request to search all attached rooms,
attics, basements, balconies, out-buildings and garages, storage areas, or any
other areas within the location in which the subject of the search warrant may
be found.


                                         1
